*669Opinión concurrente del
Juez Asociado Señor Negrón Gar-cía,
a la cual se une el
Juez Asociado Señor Hernández Denton.
HH
El 11 de octubre de 1996 el Tribunal, en lo pertinente, resolvió:
Al considerar los posibles intereses en pugna, o en conflicto, por razón de un funcionario público ocupar dos (2) cargos si-multáneamente, es forzoso penetrar esa dimensión de las incompatibilidades. Ese término equivale al antagonismo, la oposición, la repugnancia que tiene una cosa para unirse con otra, o dos (2) o más personas entre sí. Se refiere, además, a la imposibilidad legal de una misma persona de ocupar simultá-neamente dos (2) o más cargos, funciones o misiones. In re Carreras Rovira y Suárez Zayas, [115 D.P.R. 778, 788 (1984)].
La doctrina reconoce que la incompatibilidad para ocupar dos (2) cargos públicos simultáneamente puede ser de derecho o de hecho. La primera, la incompatibilidad legal, presupone “la existencia de alguna norma legal que establezca la prohibición del ejercicio de la abogacía y, a la vez, otra actividad, función o cargo”. R. Bielsa, La Abogacía, 3ra ed., Buenos Aires, Ed. Abe-ledo-Perrot, 1960, pág. 181. Por disposición expresa de ley, se prohíbe el desempeño simultáneo de dos (2) puestos. La se-gunda, cuando ambos puestos tienen incompatibilidades o con-flictos más o menos permanentes en sus deberes, no meramente casuales. Pueblo ex rel Arjona v. Landrón, 57 D.P.R. 67, 70 (1940).
La situación fáctica y los documentos ante nos reflejan la existencia de una incompatibilidad legal absoluta. Estatutaria-mente, a los “fiscales se les prohíbe por la presente ejercer la abogacía”. 3 L.P.R.A. sec. 97.
Ciertamente, con la firma del contrato de servicios profesio-nales con el Senado, el Fiscal Corona Muñoz pretendió soslayar esa prohibición legal y firmó como abogado. Como la ley expre-samente le prohíbe al Fiscal Corona Muñoz ejercer la abogacía, existe claramente una incompatibilidad de derecho, por razón del cargo de Fiscal que ocupa, de ser, a la vez, abogado (Oficial *670Investigador del Senado). (Énfasis suplido y en el original.) In re Corona Muñoz I, 141 D.P.R. 640, 647 (1996).
hH W
La moción aclaratoria del Fiscal Michael Corona Muñoz no cuestiona la validez y vigencia de la prohibición im-puesta a los fiscales por la Asamblea Legislativa de no ejer-cer la abogacía. Sin embargo, su insistencia en sostener que tenía “un interés propietario sobre ambos puestos” nos obliga a penetrar en la segunda incompatibilidad, esto es, de hecho.
Sabido es que los fiscales son nombrados por el Gober-nador, con el consejo y consentimiento del Senado, para desempeñarse como funcionarios del Departamento de Justicia por un término fijo y unos salarios establecidos por ley. El fiscal no es un mero empleado, sino un importante funcionario de la Rama Ejecutiva del Gobierno.
El Fiscal Corona Muñoz no había cesado en dicho cargo. En consecuencia, al suscribir, como abogado, un contrato con el Senado, con un sueldo distinto y superior al de Fiscal, y al jurar lealtad total a esa Cámara Legislativa, ocupó dos (2) cargos con deberes, prerrogativas y sueldos encon-trados e incompatibles. Un fiscal que pertenece al Poder Ejecutivo no puede, simultáneamente, ser asesor-investi-gador del Poder Legislativo.
La labor de un fiscal precisamente es investigar, presen-tar acusaciones en casos criminales y representar al Secre-tario de Justicia en los asuntos jurídicos civiles. Nótese que el contrato de servicios profesionales le impone la obliga-ción al Fiscal Corona Muñoz de “realizar labor de investi-gación para la Comisión”. Según señalamos, investigar es una de las tareas principales que conlleva el cargo de fiscal. De esta manera, el Fiscal Corona Muñoz pretendió realizar una función inherente a su cargo, pero al servicio de otra rama de gobierno. Ello resulta antagónico, opuesto y repugnante entre sí, o sea, incompatible. Más aun, *671cuando potencialmente, parte de su labor será investigar al propio Departamento de Justicia y, posiblemente, citar e interrogar a empleados y funcionarios de ese departa-mento.
H-1 I — i hH
No tiene razón en argüir que tenía un “interés propieta-rio sobre ambos puestos”; esto es, simultáneamente ser fiscal y aprovecharse del contrato de “servicios profesionales” como abogado con el Senado. No puede descansar en una opinión del Secretario de Justicia equivocada, cuyo análi-sis omitió toda referencia a la incompatibilidad que existe por mandato de ley.
Esa prohibición no quedó subsanada con la licencia ad-ministrativa sin sueldo que en nada alteró su condición de fiscal. Su reclamo de interés propietario dual parece olvi-dar que, de ordinario, “si dos puestos son incompatibles, la aceptación del segundo deja vacante el primero”. Pueblo ex rel Arjona v. Landrón, supra, pág. 71, citando a Añeses v. Consejo Ejecutivo, 38 D.P.R. 267 (1928).
La prohibición a un fiscal de ejercer la abogacía existía cuando juró y tomó posesión del cargo. ¿Cómo reclamar derechos propietarios sobre un contrato de servicios profe-sionales de abogado contrario a la ley y que de jure estaba impedido de suscribir?
Una incompatibilidad de cargos por mandato de ley no es susceptible de generar intereses propietarios sobre am-bos puestos. Esa contención desvirtúa la prohibición legal a los fiscales “de ejercer la abogacía” y desnaturaliza el alcance de la licencia administrativa sin sueldo, que ni si-quiera afectó —disminuyó ni prorrogó— el término para el cual fue nombrado.
Dicha licencia, aunque le releva temporalmente de sus fun-ciones, no lo separa del cargo. El beneficio de una licencia sin sueldo de un fiscal precisamente se origina en la tenencia y *672retención del mismo cargo; presupone que quien lo ocupa no ha renunciado. Sólo por abstracción y ficción jurídica, puede ne-garse que un fiscal con una licencia sin sueldo no ocupa la posición. Como la plaza de Fiscal Auxiliar es creada por ley, ni siquiera puede el Secretario de Justicia o el Primer Ejecutivo llenarla de forma provisional; no hay desvinculación total ni existe vacante alguna. (Enfasis suplido y en el original.) In re Corona Muñoz I, supra, págs. 648-649.
Finalmente, en su sustrato, no se trata de que el licen-ciado Corona Muñoz acepte ahora nuestro mandato, sino que desde el primer momento debió cumplir, obedecer y respetar la prohibición legal de actuar como abogado, mientras ocupara el cargo de Fiscal Auxiliar. Al no hacerlo, violó una disposición estatutaria vigente al haber ocupado, de manera simultánea, el puesto de Fiscal Auxiliar y ac-tuar, además, como abogado desde el 30 de agosto al 13 de octubre.
Nos reiteramos en que: “O se ejerce el cargo de fiscal, o se ejerce la abogacía.”